Citation Nr: 1446032	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-31 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic renal insufficiency, to include as due to service-connected diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus, type II, to include a separate compensable evaluation for cataracts and/or glaucoma.

3.  Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease for the period prior to March 20, 2009, and from the period from July 1, 2009 to November 23, 2009.

4.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease for the period from November 23, 2009, to the present.


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2008 decision assigned a 10 percent rating for diabetes mellitus and denied service connected for renal insufficiency.  The April 2011 decision granted service connection for coronary artery disease and assigned an initial disability rating of 10 percent for the period prior to March 20, 2009, a 100 percent rating from the period from March 20, 2009, to July 1, 2009, a 10 percent rating from July 1, 2009 to November 23, 2009, and a 30 percent for the period from November 23, 2009, to the present. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has submitted select treatment records from the VA Medical Center (VAMC) in Atlanta, Georgia.  It appears that his submissions do not include his VA treatment records in their entirety.  It also appears that the AOJ failed to obtain the remainder of his VA treatment records.  The case must be remanded to obtain all outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).

There also appears to be outstanding relevant private treatment records.  Specifically, it appears that the Veteran has a private physician, Dr. Green, who treats his genitourinary issues.  See VA treatment record, April 2007.  These treatment records may be relevant to the renal insufficiency claim.  Further, the Veteran sees a private cardiologist for his coronary artery disease (CAD).  See private treatment records.  The AOJ must attempt to obtain updated treatment records from these private physicians.

With regard to the Veteran's renal insufficiency claim, the August 2008 examiner failed to address whether the Veteran's renal insufficiency may have been aggravated by his service-connected diabetes mellitus (DM).  On remand, an addendum opinion must be obtained to address this question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

With regard to the Veteran's DM claim, the claim must also be remanded to obtain an opinion on whether the Veteran's glaucoma, as well as nuclear cataracts, is an ophthalmologic complication of his DM.  

Finally, with regard to the Veteran's CAD claim, a September 2014 letter from the Veteran to Senator Isakson indicated that his cardiac condition had worsened and that he had additional medical evidence to support this assertion.  Although the Board has not reviewed this additional medical evidence, the Board finds it is appropriate a new VA examination to avoid a future additional remand for such.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the VA Medical Center in Atlanta, Georgia, and any other VA facility identified by the appellant, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.


2.  Ask the Veteran to provide signed releases of information (VA Form 21-4142) for treatment records from Dr. Green, the Atlanta Cardiology Group, and any other facility where he has received treatment for his claimed disabilities during the appeals period.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Thereafter, return the Veteran's claims file to the August 2008 VA medical examiner for an addendum opinion.  If the August 2008 examiner is unavailable, the claims file should be provided to an appropriate examiner.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated treatment records.  The Veteran may be recalled for a new examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's chronic renal insufficiency was caused or aggravated (made worse) by his service-connected diabetes mellitus, type II.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, return the Veteran's claims file to the August 2008 VA eye examiner for an addendum opinion.  If the August 2008 examiner is unavailable, the claims file should be provided to an appropriate examiner.

The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including any newly associated treatment records.  The Veteran may be recalled for a new examination if deemed necessary.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's glaucoma was caused or aggravated (made worse) by his service-connected diabetes mellitus, type II.  If the examiner determines that the Veteran's glaucoma was not caused or aggravated by his service-connected DM, s/he should attempt to distinguish between any eye symptoms related to the Veteran's nuclear cataracts and any related to his glaucoma, to the extent possible.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his CAD.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate cardiac testing, should be completed.

6.  After completing the above actions, the Veteran's claims should be readjudicated, to include consideration of a separate evaluation for the Veteran's ophthalmologic complications of DM.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



